Citation Nr: 0704300	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  02-08 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia, 
previously claimed as a nervous condition.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jerry Persky, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1963.  He is a Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran had 
not submitted new and material evidence to reopen the claims 
for service connection for post-traumatic stress disorder and 
schizophrenia.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2003, 
the veteran indicated that he wanted to have a hearing at the 
RO.  He subsequently submitted a statement in May 2006, 
wherein he withdrew his hearing request.  The Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of whether new and material evidence has been 
presented to reopen claims for service connection for 
schizophrenia and PTSD.  Thus, a remand to the RO is required 
in order to fulfill its statutory duty to assist the veteran 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

The veteran's claim for service connection for schizophrenia, 
previously claimed as a nervous condition, was denied in 
December 1976 RO decision.  The RO stated that the claim was 
denied because there was no evidence to show that the 
condition was incurred in or aggravated by service.  The 
veteran did not appeal the decision.  In a June 1997 rating 
decision, the RO denied service connection for post-traumatic 
stress disorder and explained that because the evidence does 
not show a current diagnosis of PTSD with credible supporting 
evidence of a stressful experience during service, the claim 
must be denied.  The veteran did not appeal the decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the February 2004 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claims, 
that letter did not discuss the basis for the denials in the 
prior decision.  Thus, the February 2004 letter does not 
comply with the Kent ruling.  

In regards to the veteran's claim for service connection for 
PTSD, the veteran asserts that he received psychiatric 
treatment during service in 1962 while stationed in Etienne, 
France.  The veteran stated that his unit was notified of a 
possible transfer to Cuba and that information triggered a 
great deal of emotional distress.  The RO attempted to obtain 
the veteran's medical records while stationed in France; 
however, the National Personnel Records Center (NPRC) was 
unable to locate an "Etienne (France) Air Base."

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary VCAA notice that 
relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a letter 
in February 2004 and advised him of the evidence and 
information required to substantiate his claims for 
entitlement to service connection; however, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate a claim for PTSD, which 
differs from the general service connection claim.  The Board 
concludes that a remand is necessary to ensure compliance 
with the enhanced provisions of the VCAA for entitlement to 
service connection for PTSD.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should 
advise the veteran of what evidence is 
necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in the 
December 1976 and June 1997 denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Send the veteran a development letter 
asking him to give a comprehensive 
statement regarding his claimed in-
service stressor(s) and to provide buddy 
statements from individuals who may have 
witnessed the stressors.  The veteran 
should be requested to provide any 
additional information he may recall 
concerning his claimed in-service 
stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  Adjudicate the issues of whether new 
and material evidence has been received 
to reopen the veteran's claims of 
entitlement to service connection for 
schizophrenia and PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative must be provided with 
a Supplemental Statement of the Case 
(SSOC) and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


